~F

OQ
©
on
©
)
N
?
QO
$
O°
Oo
N
Oo
bk
A
Zz
O

Document 12-3 Filed 02/12/20 Page 1 of 12

 

 

|)

It.

12-11-79
Vol. 44 No. 239
Pages 71399-71804

Tuesday
December 11, 1979

I

i
il

[:

|

 

 

 

 

i

((
Ah

 

i)

 

'

 

 

 

pn
lt
I

 

 

Nant

 

 

oli
1
inl (|

"

i

 

|

tit
til

Highlights

l

71399 Scouting Recognition Week Presidential
proclamation -

iT

I

71462 Citizen Education for Cultural Understanding
Program HEW/OE invites applications for new
projects for fiscal year 1980; Apply by 2-25-80

jou
bh

71468 National Displaced Homemakers Program
Labor/ETA solicits applications for grants under the
Comprehensive Employment and Training Act;
deadline to apply extended to 2~1-80

a
_

|

|

71413 Intercollegiate Athletics: Sex Discrimination
HEW/Secretary/Civil Rights Office issues policy
interpretation of Title IX Education Amendments of
1972; effective 12-11-79 ‘

lh
null

|

 

|

 

|

 

71790, Disaster Assistance FEMA sets forth mules on

71793, Community Disaster Loans, General Insurance

71794 Requirements, and Fire Suppression Assistance;
effective 1-10-80 (Part VII of this issue) (3.
documents) :

iH
jy
nt

 

 

 

(

all
il

71430 Taxes Treasury/IRS and ATF proposes a rule
relating to the timeliness of tax returns, payments
and deposits; comments by 2-11-80

:

 

71612 Distilled Spirits Treasury/ATF issues temporary
rule implementing the Distilled Spirits Tax Revision
Act of 1979; effective 1-1-80 (Part II of this issue)
CONTINUED INSIDE

{
Federal REGNSro/ Wok 4h HE G38 Y GROG BEMaver as Ad Patel Moa RAGMAIhs!? 71413

 

- In accordance with 39 CFR 601.105 -:

notice of these changes is hereby

- published in the Federal Register as an
amendment to that section and the text
of the changes is filed with the Director,
Office of the Federal Register,
Subscribers to the basic Manual will
receive these amendments from the
Government Printing Office. (For other
availability of the Postal Contracting -
Manual, see 39 CFR 601.104.)

Description of these amendments to

the Postal Contracting Manual follows:

1. The following new, revised, or
replacement forms for cleaning services
contracts have been included in section
16 and shall be used immediately: -

(a) Form 7331, May 1979, Solicitation,
Offer, and Award—Cleaning Services.

(b) Form 7335, August 1979, Cleaning
Service Requirements. -

(c) Form 7356, May 1979,
Representations and Certifications—

’ -° Cleaning Services Contracts.

(d} Form 7360, May 1979, Biweekly
Report of Contractor Performance—
Cleaning Services Contracts. : ‘

(e) Form 7420, May 1979, General
Provisions—Cleaning Services ~
Contracts.

Note.—Previous editions of Form 7331 are
obsolete and shall be destroyed.

2. Section 22, Part 7, has been revised
to establish uniform policy for entering -
into and administering cleaning services
contracts, "3 .

In consideration of the foregoing, 39

 

_

 

CFR 601 is amended by adding th
following to §601.105: a
§601.105 Amendments to the Postal
Contracting Manual.
Transmittal letter Dated FEDERAL
- . REGISTER
publication
* * * : * * . *
2... Sept. 28, 1979. 44 FR

 

- (5 U.S.C. 552{a), 39 U.S.C. 401, 404, 410, 411,
2008} ‘ -
Note.—Incorporation by reference
provisions approved by the Director of the
Federal Register on December 3, 1971, and
- extended at 42 FR 29488, June 9, 1977, 43 FR
22717, May 26, 1978, and at 44 FR 31976, June
4, 1979 (corrected at 44 FR 32369, June 6,
1979).
Fred Eggleston, .
Assistant General Counsel Legislative
‘Division
(FR Doc. 79-37842 Filed 12-10-79; 8:45 am}
BILLING CODE 7710-12-M

DEPARTMENT OF HEALTH,
EDUCATION, AND WELFARE

Office for Civil Rights
Office of the Secretary

45 CFR Part 86

- Title IX of the Education Amendments
of 1972; a Policy Interpretatlon; Title 1X
and Intercollegiate Athletics

AGENCY: Office for Civil Rights, Office of
the Secretary, HEW.
ACTION: Policy interpretation.

 

SUMMARY: The following Policy
Interpretation represents the
Department of Health, Education, and

- Welfare's interpretation of the
intercollegiate athletic provisions of
Title IX of the Education Amendments
of 1972 and its implementing regulation.
Title IX prohibits educational programs
and institutions funded or otherwise
supported by the Department from
discriminating on the basis of sex. The
Department published a proposed Policy
Interpretation for public comment on
December 11, 1978. Over 700 comments
reflecting a broad range of opinion were

- received. In addition, HEW staff visited
eight universities during June and July,

: 1979, to see how the proposed policy

| and other suggested alternatives would

‘ apply in actual practice at individual
campuses. The final Policy
Interpretation reflects the many

: comments HEW received and the results

, of the individual campus visits.

EFFECTIVE DATE: December 11, 1979

FOR FURTHER INFORMATION CONTACT:
Colleen O'Connor, 330 Independence

 

_ Avenue, Washington, D.C. (202) 245-
1 6671 *

SUPPLEMENTARY INFORMATION:
I. Legal Background
| A. The Statute

| Section 901(a) of Title Ix of the
Education Amendments of 1972
provides:

_ No person in the United States shall, on the

’ basis of sex, be excluded from participation,

« in, be denied the benefits of, or be subjected
to discrimination under any education

\ program or activity receiving Federal
financial assistance.

Section 844 of the Education
, Amendments of 1974 further provides:

" ‘The Secretary of (of HEW) shall prepare
and publish * * * proposed regulations
implementing the provisions of Title IX of the
Education Amendments of 1972 relating to
the prohibition of sex discrimination in

federally assisted education programs which
shall include with respect to intercollegiate

* athletic activities reasonable provisions
considering the nature of particular sports.

Congress passed Section 844 after the
Conference Committee deleted a Senate
floor amendment that would have
exempted revenue-producing athletics
from the jurisdiction of Title IX.

B. The Regulation

The regulation implementing Title IX
is set forth, in pertinent part, in the
Policy Interpretation below. It was
signed by President Ford on May 27,
1975, and submitted to the Congress for
review pursuant to Section 431(d)(1) of
the General Education Provisions Act
(GEPA).

During this review, the House
Subcommittee on Postsecondary
Education held hearings on a resolution
disapproving the regulation. The :
Congress did not disapprove the
regulation within the 45 days allowed
under GEPA, and it therefore became
effective on July 21, 1975.

Subsequent hearings were held in the
Senate Subcommittee on Education ona
bill to exclude revenues produced by
sports to the extent they are used to pay
the costs of those sports. The
Committee, however, took no action on
this bill.

The regulation established a three
year transition period to give institutions
time to comply with its equal athletic
opportunity requirements. That
transition period expired on July 21,
1978.

II. Purpose of Policy Intezpretation

By the end of July 1978, the
Department had received nearly 100
complaints alleging discrimination in
athletics against more than 50
institutions of higher education. In
attempting to investigate these
complaints, and to answer questions
from the university community, the
Department determined that it should
provide further guidance on what
constitutes compliance with the law.
Accordingly, this Policy Interpretation
explains the regulation so as to provide
a framework within which the
complaints can be resolved, and to
provide institutions of higher education
with additional guidance on the
requirements for compliance with Title
IX in intercollegiate athletic programs.

Ill. Scope of Application

This Policy Interpretation is designed
specifically for intercollegiate athletics.
However, its general principles will
often apply to club, intramural, and
interscholastic athletic programs, which ~
are also covered by regulation."

‘The regulation specifically refers to club sports
separately from intercollegiate athletics.
Accordingly, under this Policy Interpretation. club

Footnotes continued on next page
71414 Federal Register.

Case 3: FY .Cv-00201-RNC Document 12- 3 Filed 02/12/20 Page 3 of 12
Vol. 44, No. 239 / Tuesday, December 11, 1979 / Rules and

egulations

 

Accordingly, the Policy Interpretation
may be used for guidance by the
administrators of such ‘programs when
appropriate.

This policy interpretation applies to
any public or private institution, person
or other entity that operates an 4
educational program or activity which
receives or benefits from financial
assistance authorized or extended under
a law administered by the Department.
This includes educational institutions
whose students participate in HEW
funded or guaranteed student loan or
assistance programs. For further
information see definition of “recipient”
in Section 86.2 of the Title IX regulation.

IV. Summary of Final Policy
Interpretation

The final Policy Interpretation
clarifies the meaning of “equal -
opportunity” in intercollegiate athletics.-
It explains the factors and standards set
out in the law and regulation which the
Department will consider in determining
whether an institution's intercollegiate
athletics program complies with the law
and regulations. It also provides
guidance to assist institutions in
determining whether any disparities
which may exist between.-men's and
women’s programs are justifiable and
nondiscriminatory. The Policy a
Interpretation is divided into three
sections: P

© Compliance in Financial Assistance

: (Scholarships) Based on Athletic
Ability: Pursuant to the regulation, the

. governing principle in this area is that
all such assistance should be available
on a substantially proportional basis to
the number of male and female
participants in the institution’s athletic
program.

* Compliance in Other Program
Areas (Equipment and supplies; games
and practice times; travel and per diem;
coaching and academic tutoring;
assigninent and compensation of
coaches and tutors; locker rooms, and
practice and competitive facilities;
medical and training facilities; housing.
and dining facilities; publicity;
recruitment; and support services): .
Pursuant to the regulation, the governing
principle is that male and female
athletes should receive equivalent
treatment, benefits, and opportunities.

* Compliance-in Meeting the
Interests and Abilities of Male and
Female Students: Pursuant to the
regulation, the governing principle in
this area is that the athletic interests

Footnotes continued from last page «

teams will not be considered to be intercollegiate _
teams except in those instances where they
regularly participate in varsity competition.

al

and abilities of male and female
students must be equally effectively
accommodated.

V. Major Changes to Proposed Policy
Interpretation

The final Policy Interpretation has
been revised from the one published in
proposed form on December 11, 1978.
The proposed Policy Interpretation was
based on a two-part approach. Part I

' addressed equal opportunity for
__ participants in athletic programs. It

required the elimination of
discrimination in financial support and
other benefits and opportunities in an
institution's existing athletic program.
Institutions could establish a
presumption of compliance if they could
demonstrate that:

e “Average per capita” expenditures

' for male and female athletes were

substantially equal in the area of
“readily financially measurable”
benefits and opportunities or, if not, that
any disparities were the result of
nondiscriminatory factors, and

¢ Benefits and opportunities for male
and female athletes, in areas which are
not financially measurable, “were
comparable.”

Part il of the proposed Policy
Interpretation addressed an institution’s
obligation to accommodate effectively

.the athletic interests and abilities of

women as well as men on a continuing
basis. It required an institution either:

* To follow a policy of development
of its women’s athletic program to
provide the participation and
competition opportunities needed to
accommodate the growing interests and
abilities of women, or

- © To demonstrate that it was
effectively (and equally) accommodating
the athletic interests and abilities of
students, particularly as the interests
and abilities of women students
developed.

While the basic considerations of
equal opportunity remain, the final
Policy Interpretation sets forth the
factors that will be examined to
determine an institution’s actual, as
opposed to'_presumed, compliance with.
Title IX in the area of intercollegiate
athletics.

The final Policy Interpretation does
not contain a separate section on
institutions’ future responsibilities.
However, institutions remain obligated
by the Title IX regulation to
accommodate effectively the interests

-and abilities of male and female
- students with regard to the selection of

sports and levels of competition
available. In most cases, this will entail

_development of athletic programs that

substantially expand opportunities for

women to participate and compete at all
levels.

The major reasons for the change In
approach are as follows:

(2) Institutions and representatives of
athletic program participants expressed
a ned for more definitive guidance on
what constituted compliance than the
discussion of a presumption of
compliance provided. Consequently the
final Policy Interpretation explains tho
meaning of “equal athletic opportunity"
in such a way as to facilities an
assessment of compliance.

(2) Many comments reflected a
serious misunderstanding of the
presumption of compliance. Most
institutions based objections to the
proposed Policy Interpretation in part on
the assumption that failure to provide
compelling justifications for disparities
in per capita expenditures would have
automatically resulted in a finding of
noncompliance. In fact, such a failure
would only have deprived an institution
of the benefit of the presumption that it
was in compliance with the law. The
Department would still have had the
burden of demonstrating that the
institution was actually engaged in
unlawful discrimination. Since the
purpose of issuing a policy
interpretation was to clarify the
regulation, the Department has
determined that the approach of stating
actual compliance factors would be

’. more useful to all concerned.

{3) The Department has concluded.
that purely financial méasures such as
the per capita test do not in themselves
offer conclusive documentation of
discrimination, except where the benefit
or opportunity under review, like a

‘scholarship, isitself financial in nature.

Consequently, in the final Policy
Interpretation, the Department has
detailed the factors to be considered in
assessing actual compliance. While per
capita breakdowns and other devices to
examine expenditures patterns will be
used as tools of analysis in the
Department's investigative process, it is

‘achievement of “equal opportunity” for

which recipients are responsible and to
which the final Policy Interpretation is
addressed.

A description of the comments
received, and other information
obtained through the comment/
consultation process, with a description
of Departmental action in response to ‘
the major points raised, is set forth at
Appendix “B” to this document.

VI. Historic Patterns of Intercollegiate
Athletics Program Development and
Operations

In its proposed Policy Interpretation of
December 11, 1978, the Department
Federal Re' case 3; PoE RO oR ROSH ay,

ment 4.

Becht fe a, Fils¢ Dae O a Raga it @

71415

 

published a summary of historic
patterns affecting the relative status of
men’s and women's athletic programs.
The Department has modified that
summary’ to reflect additional
information obtained during the -
comment and consultation process. The
summary is set forth at Appendix A to
this document.

VIl. The Policy Interpretation

This Policy Interpretation clarifies the
obligations which recipients of Federal
aid have under Title IX to provide equal
opportunities in athletic programs. In
particular, this Policy Interpretation
provides a means to assess an
institution's compliance with the equal
opportunity requirements of the
regulation which are set forth at 45 CFR
86.37(c} and 85.41{c). ¥

A. Athletic Financial Assistance
(Scholarships)

‘1. The Regulation—Section 86.37{c) of
the regulation provides: ~

[Institutions] must provide reasonable
opportunities for such award [of financial
assistance] for members of each sex in
proportion to the number of students of each
sex participatingin* *
athletics.*

2. The Policy—The Department will
examine compliance with this provision
of the regulation primarily by means of a
financial comparison to determine
whether proportionately equal amounts
of financial assistance (scholarship aid)

_are available to men’s and women’s
athletic programs. The Department will
measure compliance with this standard
by dividing the amounts of aid available
for the members of each sex by the
numbers of male or female participants
in the athletic program and comparing
the results. Institutions may be found in
compliance if this comparison results in
substantially equal amounts or if a
resulting disparity can be explained by
adjustments to take into account .
legitimate, nondiscriminatory factors.
Two such factors are:

a. At public institutions, the higher
costs of tuition for students from out-of-
state may in some years be unevenly
distributed between men’s and women's
programs. These differences will be
considered nondiscriminatory if they are
not the result of policies or practices
which disproportionately limit the
availability of out-of-state scholarships
to either men or women.

b. An institution may make
reasonable professional decisions
concerning the awards most appropriate
for program development. For example,
team development initially may require

*See also § 86.37(a) of the regulation.

* inter-collegiate

spreading scholarships over as much as
a full generation (four years) of student
athletes. This may result in the award of
fewer scholarships in the first few years
than would be necessary to create
proportionality between male and
female athletes.

3. Application of the Policy—a. This
section does not require a proportionate
number of scholarships for men and
women or individual scholarships of
equal dollar value. It does mean that the
total amount of scholarship aid made
available to men and women must be
substantially proportionate to their -
participation rates.

b. When financial assistance is
provided in forms other than grants, the
distribution of non-grant assistance will
also be compared to determine whether
equivalent benefits are proportionately
available to male and female athletes. A
disproportionate amount of work-related
aid or loans in the assistance made
available to the members of one sex, for
example, could constitute a violation of
Title IX.

.4. Definition—For purposes of
examining compliance with this Section,
the participants will be defined as those
athletes:

a. Who are receiving the
institutionally-sponsored support
normally provided to athletes competing
at the institution involved, e.g.,
coaching, equipment, medical and
training room services, on a regular
basis during a sport's season; and

b. Who are participating in organized
practice sessions and other team
meetings and activities on a regular
basis during a sport's season; and

c. Who are listed on the eligibility or
squad lists maintained for each sport, or

d. Who, because of injury, cannot
meet a, b, or c above but continue to
receive financial aid on the basis of

_athletic ability.

B. Equivalence in Other Athletic
Benefits and Opportunities

1. The Regulation—The Regulation
requires that recipients that operate or
sponsor interscholastic, intercollegiate,
club, or intramural athletics, “provide
equal athletic opportunities for members
of both sexes." In determining whether
an institution is providing equal
opportunity in intercollegiate athletics,
the regulation requires the Department
to consider, among others, the following
factors:

(1)?

(2) Provision and maintenance of
equipment and supplies;

786.41{c) (1) on the accommodation of student
interests and abilities, [s covered in detail In the
follawing Section C of thls policy Interpretatlon.

(3) Scheduling of games and practice
times;

(4) Travel and per diem expenses;

(5) Opportunity to receive coaching
and academic tutoring;

(6) Assignment and compensation of
coaches and tutors;

(7) Provision of locker rooms, practice
and competitive facilities;

(8) Provision of medical-and training
services and facilities;

(9) Provision of housing and dining
services and facilities;and

(10) Publicity

Section 88.41(c) also permits the
Director of the Office for Civil Rights to
consider other factors in the
determination of equal opportunity.
Accordingly, this Section also addresses
recruitment of student athletes and
provision of support services.

This list is not exhaustive. Under the
regulation, it may be expanded as
necessary at the discretion of the .
Director of the Office for Civil Rights.‘

2. The Policy—The Department will
assess compliance with both the
recruitment and the general athletic
program requirements of the regulation
by comparing the availability, quality
and kinds of benefits, opportunities, and
treatment afforded members of both
sexes. Institutions will be in compliance
if the compared program components
are equivalent, that is, equal or equal in
effect. Under this standard, identical
benefits, opportunities, or treatment are
not required, provided the overall effect
of any differences is negligible.

If comparisons of program
components reveal that treatment,
benefits, or opportunities are not .
equivalent in kind, quality or
availability, a finding of compliance
may still be justified if the differences
are the result of nondiscriminatory
factors. Some of the factors that may
justify these differences are as follows:

a. Some aspects of athletic programs
may not be equivalent for men and
women because of unique aspects of
particular sports or athletic activities.
This type of distinction was called for
by the “Javits' Amendment”’® to Title IX,
which instructed HEW to make
“reasonable (regulatory) provisions
considering the nature of particular
sports” in intercollegiate athletics.

Generally, these differences will be
the result of factors that are inherent to
the basic operation of specific sports.
Such factors may include rules of play,
nature/replacement of equipment, rates
of injury resulting from participation,

“See also § 86.41(a) and (b) of the. regulation.
*Section 644 of the Education Amendments of
ae L.9-180, Title VOL (August 21,1974) 88

la ae
Case. 3:20-cv-00201-RNC Document 12-3 Filed 02/12/20 Page 5 of 12
71416 Federal Register /' Vol. 44, No. 239 / Tuesday, December 11, 1979 / Rules and Regulations

 

nature of facilities required for
competition, and the maintenance/ ~
upkeep requirements of those facilities.
For the most part, differences involving
such factors will occur in programs
offering football, and consequently these .
differences will favor men. If sport-
specific needs aré met equivalently in
both men's and women’s programs,
however, differences in particular
program components will be found to be
justifiable. -

b. Some aspects of athletic programs
may not be equivalent for men and
women because of legitimately sex-
nieutral factors related to special ~
circumstances of a temporary nature.
For example, large disparities in
recruitment activity for any particular -
year may be the result of annual
fluctuations in team needs for first-year
athletes. Such diferences are justifiable
to the extent that they do not reduce -
overall equality of opportunity..

c. The activities directly associated
with the operation of a conipetitive
event in a single-sex sport may, under
some circumstances, create unique
demands or imbalances in particular
program components. Provided any -:
special demands associated with the
activities of sports involving :
participants of the other sex are metto
an equivalent degree, the resulting
differences may be found
nondiscriminatory. At many schools, for
example, certain sports—notably _
football and men’s basketball— — .
traditionally draw large crowds. Since
the costs of managing an athletic event
increase with crowd size, the overall
support made available for event
management to men’s and women’s
-programs may differ in degree and kind.
These differencés would not violate ~

Title IX if the recipient does not limit the

potential for women’s athletic events to
rise in spectator appeal and if the levels
of event management support available ©
to both programs are based on sex-
neutral criteria (e.g., facilities used,
projected attendance, and. staffing
needs}.
d. Some aspects of athletic programs
_may not be equivalent for men and
women because institutions are
undertaking voluntary affirmative

actions to overcome effects of historical -

conditions that have limited
participation in athletics by the
members of one sex. This is authorized
at § 86.3(b) of the regulation.

3. Application of the Policy—General
Athletic Program Componenis—a.
Equipment and Supplies (§ 86. 41(¢)(2)).
Equipment and supplies include but are
not limited to uniforms, other apparel,
sport-specific equipment and supplies,
general equipment and supplies,

instructional devices, and conditioning
- and weight training equipment.

-Compliance will be assessed by .
examining, among other factors, the
equivalence for men and women of:

(1) The quality of equipment and
supplies;

(2) The amount of equipment and
supplies;

(3) The suitability of equipment. and
supplies;

(4) The maintenance and replacement
of the equipment and supplies; and

(5) The availability of equipment and

_ supplies.

b. Scheduling of Games and Practice
Times (§ 86.41(c)(3)). Compliance-will be
assessed by examining, among other

- factors, the equivalence an men and

women of:

(1) The number of competitive events |
per sport;

(2) The number and length of practice
opportunities;

(3) The time of day'c competitive events
are scheduled; .-

{4) The time of day practice
opportunities are scheduled; and

(5) The opportunities to engage in
available pre-season and post-season
competition. 34

c. Travel and Per Diem Allowances
(8 86.41(c}(4)). Compliance willbe
assessed by examining, among other
factors, the. equivalence for men and

“women of:

(1) Modes of transportation;
(2) Housing furnished during travel; .
(3) Length of stay before and after

* competitive events;

(4) Per diem allowances; and
(5) Dining arrangements. ,
d. Opportunity to Receive Coaching

“and Academic Tutoring (8 86. a1CNS)

(1) Coaching—Compliance will be
assessed by examining, among other
factors:

(a) Relative availability of full-time

‘coaches;

(b) Relative availability of part-time
and assistant coaches; and

{c) Relative availability of graduate
assistants.

(2) Academic tutoring—Compliance
will be assessed by examining, among

other factors, the equivalence for men

and women of: -
(a) The availability of tutoring; aiid .
(b) Procedures and criteria for.
obtaining tutorial assistance.
_e. Assignment and Compensation of
Coaches and Tutors (§ 86.41(c)(6)).° In

®The Department's jurisdiction over the

employment practices of recipients under Subpart E,

§§ 86.51-86.61 of the Title IX regulation has been _
successfully challenged in several court cases.
Accordingly, the Department has suspended
enforcement of Subpart E. Section 86.41(c)(6) of the
regulation, however, authorizes the Department to

general, a violation of Section 86.41(c)(6)
will be found only where compensation
or assignment policies or practices deny
male and female athletes coaching of
equivalent quality, nature, or *
availability. .

Nondiscriminatory factors can affect
the compensation of coaches. In
determining whether differences are
caused by permissible factors, the range
and nature of duties, the experience of
individual coaches, the number of
participants for particular sports, the
number of assistant coaches supervised,
and the level of competition will be
considered.

Where these or similar factors
represent valid differences in skill,
effort, responsibility or working
conditions they may, in specific
circumstances, justify differences in
compensation. Similarly, there may be
unique situations in which a particular
person may possess such an outstanding
record of achievement as-to justify an
abnormally high salary.

.(1) Assignment of Coaches—

s

Compliance will be assessed by

examining, among other factors, the
equivalence for men’s and women's
coaches of:

(a) Training, experience, and: eihiee
professional qualifications;

(b) Professional standing.

(2) Assignment of Tutors—
Compliance will be assessed by

’ examining, among other factors, the

equivalence for men’s and women's
tutors of:

{a) Tutor qualifications;

(b) Training, experience, and other
qualifications:

(3) Compensation of Coaches— .
Compliance will be assessed by
examining, among other factors, the
equivalence for men’s and women’s
coaches of:

(a) Rate of compensation (per sport,

' per season);

(b) Duration of contracts;

(c) Conditions relating to contract
renewal;

(d) Experience;

(e) Nature of coaching duties
performed;

(f) Working conditions; and

(g) Other terms and conditions of
employment.

(4) Compensation of Tutors—
Compliance will be assessed by
examining, among other factors, the
equivalence for men’s and v women’s
tutors of: .

consider the compensation of coaches of mon and
women in the determination of the equality of
athletic opportunity provided to male and fomala
athletes. It is on this section of the regulation that
this Policy Intorpretation is bagod.
.

Federal Kegist@r3/20olv49 00 les Crubsaay Mebdrdbers11 Files FRR! QndPREAlstiohs.2 71417

 

(a) Hourly rate of payment by sii
of subjects tutored;

{b) Pupil loads per tutoring season;

{c) Tutor qualifications;

(d) Experience;

“(e) Other terms and conditions of .
employment.

f. Provision of Locker Rooms, Practice
and Competitive Facilities
(8 86.41(c)(7)). Compliance will be
assessed by examining, among other
factors, the equivalence for men and
women of:

(1) Quality and availability of the
facilities provided for practice and
competitive events; .

{2) Exclusivity-of use of facilities
provided for practice and competitive
events;

(3) Availability of locker rooms;

(4) Quality of locker rooms;

(5) Maintenance of practice and
competitive facilities; and

(6) Preparation of facilities for
practice and competitive events.

g. Provision of Medical and Training
Facilities and Services (§ 86.41(c)(8)).

* Compliance will be assessed by
examining, among other factors, the
equivalence for men and women of:

_ (3) Availability of medical personnel
and assistance;

(2) Health, accident and i injury
insufance coverage;

(8) Availability and quality of weight
and training facilities;

(4) Availability and quality of
conditioning facilities; and

(5) Availability and qualifications of
athletic trainers.

h. Provision of Housing and Dining
Facilities and Services (§ 86.41(c}(9}).
Compliance will be assessed by
examining, among other factors, the
equivalence for men and women of:

(2) Housing provided;

{2) Special services as part of housing:
arrangements {e.g., laundry facilities, -
parking space, maid service).

i. Publicity (§ 86.41{c)(10)).
Compliance will be assessed by
examining, among other factors, the
equivalence for men and women of:

(3) Availability and quality of sports
information personne);

(2) Access to other publicity resources
for men’s and women’s programs; and

(3) Quantity and quality of
publications and other promotional
devices featuring men’s and women’s
programs. -

4. Application of the Policy—Other
Faciors (§ 86.41(c)). a. Recruitment of *
Student Athletes.* The athletic

7Public undergraduate institutions are also
subject to the general anti-discrimination provision
at § 86.23 of the regulation, which reads in part:

“A recipient * * * shall not discriminate on the
basis of sex in the recruitment and admission of

recruitment practices of institutions
often affect the overall provision of
opportunity to male and female athletes,
Accordingly, where equal athletic
opportunities are not present for male
and female students, compliance will be
assessed by examining the recruitment
practices of the athletic programs for
both sexes to determine whether the
provision of equal opportunity will
require modification of those practices.

Such examinations will review the
following factors:

(1) Whether coaches or other
professional athletic pesmuoe - the
programs serving male and female
athletes are provided with substantially
equal opportunities to recruit;

(2) Whether the financial and other
resources made available for
recruitment in male and female athletic
programs are equivalently adequate to
meet the needs of each program; and

(3) Whether the differences in
benefits, opportunities, and treatment
afforded prospective student athletes of

‘ each sex have a disproportionately

limiting effect upon the recruitment of
students of either sex.

b, Provision of Support Services. The
administrative and clerical support
provided to an athletic program can
affect the overall provision of
opportunity to male and female athletes,

particularly to the extent that the
provided services enable coaches to
perform better their coaching functions.

In the provision of support services,
compliance will be assessed by
examining, among other factors, the
equivalence of:

(1) The amount of administrative
assistance provided to men’s and
women’s programs;

(2) The amount of secretarial and
clerical assistance provided to men's
and women's programs.

5. Overall Determination of
Compliance, The Department will base
its compliance determination under
§ 86.41(c) of the regulation upon an
examination of the following:

a. Whether the policies of an
institution are discriminatory in
language or effect; or

b. Whether disparities of a substantial
and unjustified nature exist in the
benefits, treatment, services, or
opportunities afforded male and female

*

students. A recipient may be required to undertake

* additional recruitment efforts for one sex as

remedial action * * * and may choose to undertake
such efforts as affirmative action* ° *" *

Accordingly, institutions subject'to § 66.23 are
required in all cases to maintain equivalently
effective recruitment programs for both sexes and,
under § 86,41(c}, to provide equivalent benefits,
opportunities, and treatment to student athictes of
both sexes.

athletes in the institution’s program as a
whole; or

c. Whether disparities in benefits,
treatment, services, or opportunities in
individual segments of the program are
substantial enough in and of themselves
to deny equality of athletic opportunity.

C. Effective Accommodation of Student
Interests and Abilities. ~

1. The Regulation. The regulation
requires institutions to accommodate
effectively the interests and abilities of
students to the extent necessary to
provide equal opportunity in the
selection of sports and levels of
competition available to members of
both sexes.

Specifically, the regulation, at
§ 86.41[c){1), requires the Director to
consider, when determining whether
equal opportunities are available—

Whether the selection of sports and levels”
of competition effectively accommodate the
interests and abilities of members of both
sexes.

Section 86.41(c) also permits the
Director of the Office for Civil Rights to
consider other factors in the .
determination of equal opportunity. .
Accordingly, this section also addresses
competitive opportunities in terms of the
competitive team schedules available to.
athletes of both sexes.

2. The Policy. The Department will
assess compliance with the interests
and abilities section of the regulation by
examining the following factors:

a. The determination of athletic
interests and abilities of students;

b. The selection of sports offered; and

c. The levels of competition available
including the opportunity for team
competition.

3. Application of the Policy—
Determination of Athletic Interests and
Abilities.

Institulians may determine the
athletic interests and abilities of
students by nondiscriminatory methods
of their choosing provided: .

a. The processes take into account the
nationally increasing levels of women’s
interests and abilities; -

b. The methods of determining interest
and ability do not disadvantage the
members of an underrepresented sex;

c. The methods of determining ability
take into account team performance
records; and

d. The methods are responsive to the
expressed interests of students capable
of intercollegiate competition who are
members of an underrepresented sex.

4. Application of the Policy—
Selection of Sports.

In the selection of sports, the
regulation does not require institutions
as

71418 Federal RosiStar VAL. 92-Na BOY TRAM Hebaaber 119687 elles and Regulations

 

to integrate their-teams nor to provide
exactly the same choice of sports to men
and women. However, where‘an
institution sponsors a team in a
particular sport for members of one sex,
’ it may be required either to permit the
excluded sex to try out for the team or
to sponsor a separate team for the
previously excluded sex.
‘a. Contact Sports—Effective
accommodation means that if an

institution sponsors a team for members —

of one sex in a contact sport, it must do
so for members of the other sex under
the following cirguinstances: -

(1) The opportunities for members of
the excluded sex have historically been
limited; and

_ (2) There is sufficient interest and
ability among the members of the --
excluded sex to sustain a viable team
and a reasonable expectation of ;
“intercollegiate competition for that team.

b. Non-Contact Sports—Effective
accommodation means that if an.
institution sponsors a team for-members
of one sex in a non-contact sport, it must
do so for members of the other sex.
under the following circumstances: xs

(1) The opportunities for members of

' the excluded sex have historically been
limited;

(2) There is sufficient interest and
ability among the members of the
excluded sex to sustain a viable team
and a reasonable expectation of

: besoolemee competition for that team;
an . ‘

(3} Members of the excluded sex do
not possess sufficient skill to be selected
for a single integrated team, or to
compete actively on such a team if
selected. .

’ §, Application of the Policy—Levels of
Competition. eS
lti effectively accommodating the
interests and abilities of male and
female athletes, institutions must
provide both the opportunity for
individuals of each sex to participate in:
intercollegiate competition, and for
athletes of each sex to have competitive
team schedules which equally reflect
their abilities. ;

a. Compliance will be assessed in any
one of the following ways: _

(1) Whether intercollegiate level
participation opportunities for male and
female students are provided in
numbers substantially proportionate to

their respective enrollments; or

(2) Where the members of one sex
have been and are underrepresented
among intercollegiate athletes, whether

the institution can show a history and
continuing practice of program
expansion which is demonstrably
responsive to the developing interest

and abilities of the members of that sex;
or : ‘

(3) Where the members of one sex are
underrepresented among intercollegiate

_athletes, and the institution cannot show

a continuing practice of program
expansion such as that cited above,
whether it can be demonstrated that the
interests and abilities of the members of
that sex have been fully and effectively
accommodated by the present program.

b. Compliance with this provision of
the eguletion cn also be assessed by
examining the following: ‘

(1) Whether the competitive schedules
for men’s and women’s teams, on a
program-wide basis, afford
proportionally similar numbers of male
and female athletes equivalently
advanced competitive opportunities; or

(2) Whether the institution can
demonstrate a history and continuing
practice of upgrading the competitive
opportunities available to the
historically disadvantaged sex as
warranted by developing abilities
among the athletes of that sex. .

c. Institutions are not required to
upgrade teams to intercollegiate status
or otherwise develop intercollegiate _
sports absent a reasonable expectation
that intercollegiate competition in that
sport will be available within the
institution’s normal competitive regions.
Institutions may be required by the-Title
IX regulation to actively encourage the
development of such competition,
however, when overall athletic
opportunities within that region have
been historically limited for the
members of one sex. .

6. Overall Determination of
Compliance. .

. The Department will base its
compliance determination under
§ 86.41(c) of the regulation upon a
determination of the following:

a. Whether the policies of an
institution are discriminatory in
language or effect; or

b. Whether disparities of a substantial
and unjustified nature in the benefits,
treatment, services, or opportunities
afforded male and female athletes exist
in the institution’s program as a whole;
or ~

c. Whether disparities in individual
segments of the program with respect to
benefits, treatment, services, or

opportunities are substantial enough in’

and of themselves to.deny equality of
athletic opportunity.

VII. The Enforcement Process

The process of Title IX enforcement is
set forth in § 86.71 of the Title IX
regulation, which incorporates by
reference the enforcement procedures
applicable to Title VI of the Civil Rights

Act of 1964.° The enforcement process
prescribed by the regulation is
supplemented by an order of the Federal
District Court, District of Columbia, .
which establishes time frames for each
of the enforcement steps.®

According to the regulation, there are
two ways in which enforcement is
initiated:

¢ Compliance Reviews—Porlodically
the Department must select a number of
recipients (in this case, colleges and
universities which operate
intercollegiate athletic programs) and
conduct investigations to determine
whether recipients are complying with
Title IX. (45 CFR 80.7(a))

¢ Complaints—The Department must
investigate all valid (written and timely)
complaints alleging discrimination on
the basis of sex in a recipient's
programs. (45 CFR 80.7(b))

The Department must inform the
recipient (and the complainant, if
applicable) of the results of its
investigation. If the investigation
indicates that a recipient is in
compliance, the Department states thie,
and the case is closed. If the
investigation indicates noncompliance,
the Department outlines the violations
found. "

The Department has 90 days to
conduct an investigation and inform the
recipient of its findings, and an:
additional 90 days to resolve violations
by obtaining a voluntary compliance

‘agreement from the recipient. This is

done through negotiations between the
Department and the recipient, the goal
of which is agreement on steps the
recipient will take to achieve
compliance. Sometimes the violation is
relatively minor and can be corrected
immediately. At’ other times, however,
the negotiations result in a plan that will
correct the violations within a specified
period of time. To be acceptable, a plan
must describe the manner in which
institutional resources will be used to
correct the violation. It also must state
acceptable time tables for reaching
interim goals and full compliance. When
agreement is reached, the Department
notifies the institution that its plan is
acceptable. The Department then is

. obligated to review periodically the

implementation of the plan.

An institution that is in violation of
Title IX may already be implementing a
corrective plan. In this case, prior to
informing the recipient about the results
of its investigation, the Department will
determine whether the plan is adequate.

*Those procedures may be found at 45 CFR 00.0
80.11 and 45 CFR Part 8.

* WEAL v. Harris, Clvil Action No. 74-1720 (D,
D.C., December 29, 1977).
“Federal RGARE F PUEDE 4B) ue RAGU BEML a, des! PHA. RagadhAle!? vrata

 

If the plan is not adequate to correct the
violations (or to correct them within a
reasonable period of time) the recipient
_will be found in noncompliance and
voluntary negotiations will begin.
However, if the institutional plan is
acceptable, the Department will inform
the institution that although the
institution has violations, it is found to
be in compliance because it is

implementing a corrective plan. The
Department, in this instance also, would
monitor the progress of the institutional
plan. If the institution subsequently does
not completely implement its plan, it
will be found in noncompliance. .

When a recipient is found in
noncompliance and voluntary
compliance attempts are unsuccessful,
‘the formal process leading to
termination of Federal assistance will be
begun. These procedures, which include
the opportunity for a hearing before an
administrative law judge, are set forth at
45 CFR 80.8-80.11 and 45 CFR Part 81.

IX. Authority

(Secs. 901, 902, Education Amendments of
1972, 86 Stat. 373, 374, 20 U.S.C. 1681, 1682;
sec. 844, Education Amendments of 1974, Pub.
L. 93-380, 88 Stat. 612; and 45 CFR Part 86)
Dated: December 3, 1979.
Roma Stewart,
Director, Office for Civil Rights, Department
of Health, Education, and Welfare.
Dated: December 4, 1979.
Patricia Roberts Harris,

Secretary, ttenanE aE Education,
and Welfare. .

Appendix A—Historic Patterns of
Intercollegiate Athletics Program
Development

1. Participation in intercollegiate
sports has historically been emphasized
for men but not women. Partially as a
consequence of this, participation rates
of women are far below those of men.

- During the 1977-78 academic year
women students accounted for48
percent of the national undergraduate *
enrollment (5,496,000 of 11,267,000
students).' Yet, only 30 percentof the
intercollegiate athletes are women.

The historic emphasis on men's
intercollegiate athletic programs has
also contributed to existing differences
in the number of sports and scope of
competition offered men and women.
One source indicates that, on the
average, colleges and universities are

' The Condition of Education 1979, National
Center for Education Statistics, p. 112.

*Figure obtained from Association for
Intercollegiate Athletics for Women (AIAW)
member survey, AIAW Structure Implementation’
Survey Data Summary, October 1978, p. 11.

providing twice the number of sports for
men as they are for women.?

2. Participation by women in sports is
growing rapidly. During the period from
1971-1978, for example, the number of

- female participants in organized high

school sports increased from 294,000 to
2,083,000—an increase of over 600
percent.‘ In contrast, between Fall 1971
and Fall 1977, the enrollment of females
in high school decreased from
approximately 7,600,000 to
approximately 7,150,000 a decrease of
over 5 percent.§

The growth in athletic participation by
high school women has been reflected
on the campuses of the nation's colleges
and universities. During the period from
1971 to 1976 the enrollment of women in
the nation’s institutions of higher
education rose 52 percent, from 3,400,000
to 5,201,000.* During this same period,
the number of women participating in
intramural sports increased 108 percent
from 276,167 to 576,167. In club sports,
the number of women participants
increased from 16,386 to 25,541 or 55

-percent. In intercollegiate sports,

women's participation increased 102
percent from 31,852 to 64,375.7 These
developments reflect the growing
interest of women in competitive
athletics, as well as the efforts of
colleges and universities to
accommodate those interests.

3. The overall growth of women's
intercollegiate programs has not been at
the expense of men's programs. During
the past decade of rapid growth in
women's programs, the number of
intercollegiate sports available for men
has remained stable, and the number of
male athletes has increased slightly.
Funding for men's programs has
increased from $1.2 to $2.2 million
between 1970-1977 alone.®

4, On most campuses, the primary
problem confronting women athletes is

3U.S. Commission on Civil Rights, Comments to
DHEW on proposed Policy Interpretation; Analysis
of data supplied by the National Association of
Directors of Collegiate Athletics.

‘Figures obtained from National Federation of
High Schoo! Associations (NFHSA} data.

* Digest of Education Statistics 1977-78, National
Center for Education Statistics (1978), Table 40, at

_ 44. Data, by sex. are unavailable for the period from

1971 to 1977; consequently, these figures represent
50 percent of total enrollment for thal period. This Is
the best comparison that could be made based on
avallable data.

*Ibid, p. 112.

These figures, which are not precisely
comparable to those elted at footnote 2, were
obtained from Sports and Recreational Programs of
the Nation's Universities and Colleges. NCAA
Report No. 5, March 1978, It includes figures only
from the 722 NCAA member institutions because

- comparable data was not available from other

associations,
*Compiled from NCAA Revenues and Expenses
for Intercollegiate Athletic Programs, 1978.

the absence of a fair and adequate level _
of resources, services, and benefits. For ,
example, disproportionately more
financial aid has been made available
for male athletes than for female
athletes. Presently, in institutions that
are members of-both the National
Collegiate Athletic Association (NCAA)
and the Association for Intercollegiate
Athletics for Women (AIAW)}, the
average annual scholarship budget is
$39,000. Male athletes receive $32,000 or
78 percent of this amount, and female
athletes receive $7,000 or 22 percent,
although women are 30 percent of all the
athletes eligible for scholarships.®

Likewise, substantial amounts have
been provided for the recruitment of
male athletes, but little funding has been
made available for recruitment of
female athletes.

Congressional testimony on Title IX
and subsequent surveys indicates that
discrepancies also exist in the
opportunity to receive coaching and in
other benefits and opportunities, such as
the quality and amount of equipment,
access to facilities and practice times,
publicity, medical and training facilities,
and housing and dining facilities.?°

5. At several institutions,
intercollegiate football is unique among
sports. The size of the teams, the
expense of the operation, and the
revenue produced distinguish football
from other sports, both men’s and
women’s. Title IX requires that “an
institution of higher education must
comply with the prohibition against sex
discrimination imposed by that title and
its implementing regulations in the
administration of any revenue producing
intercollegiate athletic activity."
However, the unique size and cost of
football programs have been taken into
account in developing this Policy
Interpretation.

Appendix B—Comments and Responses

The Office for Civil Rights (OCR)
received over 700 comments and
recommendations in response to the
December 11, 1978 publication of the
proposed Policy Interpretation. After the
formal comment period, representatives
of the Department met for additional
discussions with many individuals and

* Figures obtained from AJAW Structure
Implementation Survey Data Summary. October,
1978, p. 11.

121 Cong. REc. 29791-95 (1975) {remarks of
Senator Williams): Comments by Senator Bayh,
Hearings on S. 2106 Before the Subcommittee on
Education of the Senate Committee on Labor and
Public Welfare, 1th Congress, ist Session 48 (1975):
“Survey of Women's Athletic Directors,” AIAW
Workshop (January 1978).

“See April 18, 1979, Opinion of General Counsel.
aa of Health, Education, and Welfare, page_
. 71420 = Federal Keifer f YoY ee

Ho 3) F Tuesday, Weveniber 1, 4707 Rade and Megulalons

 

groups including college and university
officials, athletic associations, athletic .
directors, women’s rights organizations
and other interested parties. HEW
representatives also visited eight
universities in order to assess the
potential of the proposed Policy
Interpretation and of suggested
alternative approaches for effective
enforcement of Title IX.
_ The Department carefully considered
all information before preparing the
final policy. Some changes in the
structure and substance of the Policy
Interpretation have been made asa
result of concerns that-were identified in
the comment and consultation process.

Persons who responded to the request -

for public comment were asked to - -
comment generally and also to respond
specifically to eight questions that
focuséd on different aspects of the -
proposed Policy Interpretation.

Question No. 1: 1s the description of
the current status and development of
intercollegiate athletics for men and
women accurate? What other factors
should be considered? .

Comment A: Some commentors noted
that the description implied the presence
of intent on the part of all universitiés to
discriminate against women. Many of
these same commentors-noted an
absence of concern in the proposed
Policy Interpretation for those
universities that have in good faith
attempted to meet what they felt to be a
vague compliance standard in the
regulation. ”

Response: The description of the’
current status and development of
intercollegiate athletics for men and
women was designed to be a factual,
historical overview. There was no intent
to imply the universal presence of
discrimination. The Department
recognizes that there are many colleges
and universities that have been and are
- making good faith-efforts, in the midst of
increasing financial pressures, to -
provide equal athletic opportunities to
their male and female athletes. |

Comment B: Commentors stated that _

the statistics used were outdated in
some areas, incomplete in some areas,
and inaccurate in some areas.

Response: Comment accepted. The
statistics have been updated and
corrected where necéssary.

Question No. 2:1s the proposed two-
stage approach to compliance practical?
Should it be modified? Are there other
approaches to be considered?

Comment: Some commentors stated
that Part II of the proposed Pelicy
Interpretation “Equally Accommodating
the Interests and Abilities of Women”

. represented an extension of the July

1978, compliance deadline established in
§ 86.41(d) of the Title IX regulation.
Response: Part II of the proposed
Policy Interpretation was not intended
to extend the compliance deadline. The’
format of the two stage approach,
however, seems to have encouraged that
perception; therefore, the elements of
both stages have been unified in this

‘ Policy Interpretation.

Question No. 3: Is the equal average
per capita standard based on
participation rates practical? Are there
alternatives or modifications that should

‘ be considered?

Comment A: Some commentors stated
it was unfair or illegal to find
noncompliance solely on the basis of a
financial test when more valid
indicators of equality of opportunity
exist. .

Response: The equal average per ©
capita standard was not a standard by
which noncompliance could be found. It
was offeredasastandardof .
presumptive compliance. In order to
prove noncompliance, HEW would have

. been required to show that the

unexplained disparities in expenditures
were discriminatory in effect. The

- standard, in part, was offered as a

means of simplifying proof of
compliance for universities. The

. Widespread confusion concerning the

significance of failure to satisfy the
equal average per capita expenditure
standard, however, is one of the reasons
it was withdrawn. :

Comment B: Many commentors stated
that the equal average per capita
standard penalizes those institutions
that have increased participation
opportunities for women and rewards
institutions that have limited women’s
participation.

Response: Since equality of average
per capita expenditures has been
dropped as a standard of presumptive
compliance, the question of its effect is
no longer relevant. However, the
Department agrees that universities that .
had increased participation .
opportunities for women and wished to
take advantage of the presumptive

. compliance standard, would havé had a |

bigger financial burden than universities
that had done little to increase
participation opportunities for women.
Question No. 4: 1s there a basis for
treating part of the expenses of a
particular revenue producing sport
differently because the sport produces

. income used by the university for non-

athletic operating expenses on a non-
discriminatory basis? If, so, how should
such funds be identified and treated?
Comment; Commentors stated that -
this question was largely irrelevant
because there were so few universities

at which revenue from the athletic
program was used in the university
operating budget.

Response: Since equality of average
per capita expenditures has been
dropped as a standard of presumed
compliance, a decision is no longer
necessary on this issue. .

Question No. 5:1s the grouping of
financially measurable benefits into
three categories practical? Are there
alternatives that should be considered?
Specifically, should recruiting expenses
be considered together with all other
financially measurable benefits?

Comment A: Most. commentora stated
that, if measured solely on a financial
standard, recruiting should be grouped ~
with the other financially measurablo
items. Some of these commentors held
that at the current stage of development
of women’s intercollegiate athletics, the
amount of money that would flow into
the women’s recruitment budget as a
result of separate application of the
equal average per capita standard to
recruiting expenses, would make
recruitment a disproportionately large
percentage of the entire women’s
budget. Women’s athletic directors,
particularly, wanted the flexibility to
have the money available for other uses,
and they generally agreed on including
recruitment expenses with the other
financially measurable items.

Comment B: Some commentors stated
that it was particularly inappropriate to
base any measure of compliance in
recruitment solely on financial ,
expenditures. They stated that even if
proportionate amounts of money were
allocated to recruitment, major
inequities could remain in the benefits
to athletes. For instance, universities
could maintain a policy of subsidizing
visits to their campuses of prospective
students of one sex but not the other.
Commentors suggested that including an
examination of differences in benefits to

‘ prospective athletes that result from

recruiting methods would be
appropriate. .

Response: In the final Policy
Interpretation, recruitment has been
moved to the group of program areas to
be examined under.§ 86.41(c} to
determine whether overall equal athletic
opportunity exists. The Department
accepts the comment that a financial
measure is not sufficient to determine
whether equal opportunity is being
provided. Therefore, in examining
athletic recruitment, the Department will
primarily review the opportunity to
recruit, the resources provided for
recruiting, and methods of recruiting.

Question No. 6: Are the factors used
to justify differences in equal average
per capita expenditures for financially
Federal ASE /DGED 9694588 Nord aay Pentahs

or 354 Fils Pattee Ona Ags OF 1254401

 

measurable benefits and opportunities .
fair? Are there other factors that should
be considered?

Comment: Most commentors tridteatad 3

that the factors named in the proposed
Policy Interpretion (the “scope of
competition” and the “nature of the
sport”) as justifications for differences
in equal average per capita expenditures
> ‘were so vague and ambiguous as to be
meaningless. Some stated that it would
be impossible to define the phrase
“scope of competition”, given the greatly
differing competitive structure of men's
and women’s programs. Other
commentors were concerned that the
‘scope of competition” factor that may
‘currently be designated as “non-
discriminatory” was, in reality, the
result of many years of inequitable
treatment of women's athletic programs.
Response: The Department agrees that
it would have been difficult to define
clearly and then to quantify the “scope
of competition” factor. Since equal -
average per capita expenditures has
been dropped as a standard of
’ presumed compliance, such financial
justifications are no longer necessary.
Under the equivalency standard,
however, the “nature of the sport”
remains an important concept. As
explained within the Policy —
- Interpretation, the unique nature ofa ~
. sport may account for perceived
inequities in-some program areas.
Question No 7:1s the comparability

standard for benefits and opportunities .

that are not financially measurably fair
and realistic? Should other factors
controlling comparability be included?
Should the comparability standard be
revised? Is there a different standard ~
which should be considered?

Comment: Many commentors stated
that the comparability standard was fair
and realistic. Some commentors were
concerned, however, that the standard
was vague and subjective and could
lead to uneven enforcement.
. - #esponse: The concept of comparing

the non-financially measurable benefits
and opportunities provided to male and
female athletes has been preserved and
expanded in the final Policy -
Interpretation to include all areas of
examination except scholarships and
accommodation of the interests and
abilities of both sexes. The standard is
that equivalent benefits and 4
‘opportunities must be provided. To
avoid vagueness and subjectivity,
further guidance is given about what -
elements will be considered in each -
program: area to determine the ‘
equivalency of benefits and |
opportunities.

Question No. 8 Is the proposal for
increasing the opportunity for women to

_ expensive protective equipment and
most require high expenditures for the

participate in competitive athletics
appropriate and effective? Are there
other procedures that should be
considered? Is there a more effective

-way to ensure that the interest and

abilities of both men and women are
equally accommodated? -
Comment: Several commentors

indicated that the proposal to allow a

university to gain the status of presumed
compliance by having policies and
procedures to encourage the growth of
women's athletics was appropriate and
effective for future students, but ignored
students presently enrolled. They

- indicated that nowhere in the proposed

Policy Interpretation was concern
shown that the current selection of
sports and levels of competition
effectively accommodate the interests
and abilities of women as well as men.
Response: Comment accepted. The
requirement that universities equally
accommodate the interests and abilities

“of their male and female athletes (Part I
’ of the proposed Policy Interpretation)
’ has been directly addressed and is now

a part of the unified final Policy
Interpretation.

Additional Comments

The following comments were not
responses to questions raised‘in the
proposed Policy Interpretation. They
represent additional concerns expressed
by a large number of commentors.

(1) Comment: Football and other

“revenue producing” sports should be
totally exempted or should receive
special treatment under Title IX.

Response: The April 18, 1978, opinion

of the General Counsel, HEW, concludes

- that “an institution of higher education

must comply with the prohibition
against sex discrimination imposed by
that title and its implementing regulation
in the administration of any revenue
producing activity”. Therefore, football
or other “revenue producing” sports
cannot be exempted from coverage of
Title IX.

In developing the proposed Policy
Interpretation the Department
concluded that although the fact of
revenue production could not justify
disparity in average per capita
expenditure between men and women,
there were characteristics common to
most revenue producing sports that

could result in legitimate non-
discriminatory differences in per capita
expenditures. For instance, some .

“revenue producing” sports require
‘

management of events attended by large
numbers of people. These
characteristics and others described in
the proposed Policy Interpretation were

considered acceptable, non-
discriminatory reasons for differences in
per capita average expenditures.

In the final Policy Interpretation,
under the equivalent benefits and
opportunities standard of compliance,
some of these non-discriminatory
factors are still relevant and applicable.

(2) Comment: Commentors stated that
since the equal average percapita -
standard of presumed compliance was
based on participation rates, the word
should be explicitly defined.

Response: Although the final Policy
Interpretation does not use the equal
average per capita standard of
presumed compliance, a clear :
understanding of the word “participant”
is still necessary, particularly in the
determination of compliance where
scholarships are involved. The word
“participant” is defined in the final
Policy Interpretation.

(3) Comment: Many commentors were
concerned that the proposed Policy
Interpretation neglected the rights of
individuals.

Response: The proposed Policy .
Interpretation was intended to further
clarify what colleges and universities
must do within their intercollegiate
athletic programs to avoid
discrimination against individuals on
the basis of sex. The Interpretation,
therefore, spoke to institutions in terms
of their male and female athletes. It
spoke specifically in terms of equal,
average per capita expenditures and in
terms of comparability of other
opportunities and benefits for male and
female participating athletes.

The Department believes that under
this approach the rights of individuals
were protected. If women athletes, as a
class, are receiving opportunities and
benefits equal to those of male athletes,
individuals within the class should be
protected thereby. Under the proposed
Policy Interpretation, for example, if
female athletes as a whole were
receiving their proportional share of
athletic financial assistance, a
university would have been presumed in
compliance with that section of the
regulation. The Department does not
want and does not have the authority to
force universities to offer identical
programs to men and women. Therefore,
to allow flexibility within women’s
programs and within men’s programs,
the proposed Policy Interpretation
stated that an institution would be
presumed in compliance if the average
per capita expenditures on athletic
scholarships for men and women, were
equal. This same flexibility (in
scholarships and in other areas) remains
in the final Policy Interpretation.
71422 Federal ‘Kesiater > Wo 2 No. BMG TOMES Dicker

TNA ROR ahP Reghih Rib

 

(4) Comment: Several commentors —
stated that the provision of a separate
dormitory to athletes of only one sex,
even where no other special benefits
were involved, is inherently
discriminatory. They felt such
separation indicated the different
degrees of importance attached to
athletes on the basis of sex.

Response: Comment accepted. The °
provision of a separate dormitory to
athletes of one sex but not the other will
be considered a failure to provide
equivalent benefits as required by the
regulation. ‘,

(5) Comment: Commentors,
particularly colleges and universities,
expressed concern that the differences
in the rules of intercollegiate athletic
associations could result in unequal
distribution of benefits and
opportunities to men’s and women's
athletic programs, thus placing the
institutions in a posture of
noncompliance with Title IX.

Response: Commentors made this
point with regard to § 86.6(c) of the Title
IX regulation, which reads in part: ;

“The obligation to comply with (Title Dx) is
not obviated or alleviated by any rule or
regulation of any * * * athletic or
other * * * association’ * * *” -

Since the penalties for violation of
intercollegiate athletic association rules
can have a severe effect on the athletic
opportunities within an affected
program, the Department has re-
examined this regulatory requirement to
determine whether it should be
modified. Our conclusion is that
modification would not have a

‘beneficial effect, and that the present
requirement will stand. .
Several factors enter into this

decision. First, the differences between

rules affecting men’s and women's
programs are numerous and change
constantly. Despite this, the Department
has been unable to discover a single
case in which those differences require
members to act in a discriminatory
manner, Second, some rule differences
may permit decisions -resulting in
discriminatory distribution of benefits
and opportunities to men's and women’s
programs. The fact that institutions
respond to differences in rules by
choosing to deny equal opportunities,
however, does not mean that the rules
themselves are at fault; the rules do not
prohibit choices that would result in
compliance with Title IX. Finally, the .
rules in question are all established and
subject to change by the membership of
the association. Since all (or virtually
all) association member institutions are
subject to’Title IX, the opportunity
exists for these institutions to resolve

collectively any wide-spread Title Ix
compliance problems resulting from
association rules. To the extent that this
has not taken place, Federal
intervention on behalf of statutory
beneficiaries is both warranted and
required by the Jaw. Consequently, the
Department can follow no course other
than to continue to disallow any
defenses against findings of
noncompliance with Title IX that are
based on intercollegiate athletic
association rules.

(6) Commené: Some commentors

suggested that the equal average per

capita test was unfairly skewed by the
high cost of some “major” men’s sports,
particularly football, that have no
equivalently expensive counterpart
among women’s sports. They suggested
that a certain percentage of those costs
(e.g., 50% of football scholarships)
should be excluded from the
expenditures on male athletes prior to
application of the equal average per
capitatest. -.

Hesponse: Since equality of average
per capita expenditures has been
eliminated as a standard of presumed
compliance, the suggestion is no longer
relevant. However, it was possible
under that standard to exclude
expenditures that were due to the nature
of the sport, or the scope of competition
and thus were not discriminatory in
effect. Given the diversity of
intercollegiate athletic programs,

» determinations as to whether disparities

in expenditures were nondiscriminatory
would have been made on a case-by-
case basis. There was no legal support
for the proposition that an arbitrary
percentage of expenditures should be
excluded from the calculations.

{7} Comment: Some commentors urged

. the Department to adopt various forms

of team-based comparisons in assessing
equality of opportunity between men’s
and women’s athletic programs. They
stated that well-developed men’s
programs are frequently characterized _
by afew “major” teams that have the

‘greatest spectator appeal, earn the

greatest income, cost the most to
operate, and dominate the program in
other ways. They suggested that
women’s programs should be similarly

~ constructed and that comparability
’ should then be required only between

“men's major” and “women's major”
teams, and between “men’s minor” and
“women’s minor” teams. The men’s
teams most often cited as appropriate
for “major” designation have been
football and basketball, with women's
basketball and volleyball being
frequently selected as the counterparts.
Response: Theré are two problems
with this approach to assessing equal

opportunity. First, neither the statute nor
the regulation calls for identical
programs for male and female athletes.
Absent such a requirement, the

. Department cannot base noncomplianco

}

upon a failure to provide arbitrarily
identical programs, either in whole or in
part.

Second, no subgrouping of male or
female students (such as a team) may be
used in such a way as to diminish the
protection of the larger class of males _
and females in their rights to equal
participation in educational benefits or
opportunities. Use of the "major/minor”
classification does not meet this test
where large participation sports (e.g.,
football) are compared to smaller ones
(e.g.. women's volleyball) in such a
manner as to’have the effect of
disproportionately providing benefits or
opportunities to the members of one sex.

(8) Comment: Some commenters
suggest that equality of opportunity
should be measured by a “sport-
specific’ comparison. Under this
approach, institutions offering the same
sports to men and women would have
an obligation to provide equal
opportunity within each of those sports.
For example, the men's basketball team
and the women’s basketball team would
have to receive equal opportunities and
benefits.

Response: As noted above, there is no
provision for the requirement of
identical programs for men and women,
and no such requirement will be made
by the Department. Moreover, a sport-
specific comparison could actually
create unequal opportunity. For
example, the sports available for men at

an institution might include most or all

of those available for women; but the
men’s program might concentrate
resources on sports not available to
women (e.g., football, ice hockey). In
addition, the sport-specific concept
overlooks two key elements of the Title
IX regulation.

First, the regulation states that the
selection of sports is to be
representative of student interests and
abilities (86.41(c)(1)). A requirement that
sports for the members of one sex be
available or developed solely on the
basis of their existence or development
in the program for members of the other
sex could conflict with the regulation
where the interests and abilities of male

- and female students diverge.

Second, the regulation frames tho
general compliance obligations of
recipients in terms of program-wide
benefits and opportunities (86.41(c)). As
implied above, Title IX protects the

. individual as a student-athlete, not as a

basketball player, or swimmer. ’
Federal Regist: 2OVol-G0204-RANC TiksdaynBecebhs IRilD2/RAkB0anP Rpauletioss! 2 71423

 

(9) Comment: A coalition of many — envisioned in the proposal, would
colleges and universities urged. that clearly reach or move well toward
there are no objective standards against compliance. In addition, as explained in
which compliance with Title EX in Section VII of this Policy Interpretation, *
intecollegiate athletics could be any college or university that has
measured. They felt that diversity is so compliance problems but is
great among colleges and universities implementing a plan that the
that no single standard or set of . Department determines will correct

standards could practicably apply to all _— those problems within a reasonable
affected institutions. They concluded period of time, will be found in

that it would be best for individual compliance.

institutions to determine the policies [FR Doc. 79-7965 Filed 12-10-7%: ANS azn]
and procedures by which to ensure: BILLING CODE 4110-12-41
nondiscrimination in intercollegiate

athletic programs.

Specifically, this coalition suggested
that each institution should create a
group representative of all affected
parties on campus. .
- ‘This group would then assess. eiising
athletic opportunities for men and
women, and, on the basis of the
assessment, develop a plan to ensure :
nondiscrimination. This plan would then
be recommended to the Board of
Trustees or other appropriate governing
body.
The role foreseen for the Department . -
under this concept is:
{a} The Department would use the
_ plan as a framework for evaluating
. complaints and assessing compliance;
(b) The Department would determine
whether the plan-satisfies the interests
of the involved parties; and
{c) The Department would determine
whether the institution is adhering to the
plan.
These commenters felt that this
approach fo Title EX enforcement would
ensure an environment of equal
opportunity.
_ Response: Title IX is an antt
discrimination law. It prohibits
discrimination based on sex in
educational institutions that are
recipients of Federal assistance. The
legislative history of Title EX clearly
shows that it was enacted because of . .
discrimination that currently was being :
practiced against women in educational
institutions: The Department accepts
that colleges and universities are sincere
in their intention to-ensure equal i,
opportunity in intercollegiate athletics to ‘
their male and female students. It
cannot, however, turn over its
reponsibility for interpreting and
enforcing the law. In this case, its
responsibility includes articulating the
standards by which compliance with the
Title IX statute will be evaluated.
The Department agrees with this
group of commenters. that the proposed . ‘
self-assessment and institutional plan is
an excellent idea. Any institution that
engages in the assessment/ planning
process, particularly with the full
. participation of interested parties as
